DETAILED ACTION
In application filed on 07/17/2019, Claims 1-15 are pending. Claims 1-9 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-9 are in the reply filed on 07/14/2021 is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2019, 04/23/2020, 02/02/2021 and 08/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over by Sells et al. [US20180015460A1]

Regarding Claim 1, Sells teaches a device [Para 0010-12, ‘system’; Para 0050, ‘module’ , Para 0071], comprising:
a substrate [Abstract];
a first fluid processing chip [Annotated Fig. 12A, ‘as structurally arranged’], disposed on the substrate [Abstract, ‘microfluidic channel structure on a substrate’], to process a micro-volume of fluid [Abstract];. This limitation “process a micro-volume…” is interpreted as a method of intended use given patentable weight to the extent of effecting the fluid actuators is selectively employable to at least partially reverse fluid flow…” [Abstract]. Please see MPEP 2114(II) for further details.
a second fluid processing chip [Annotated Fig. 12A, ‘as structurally arranged’],disposed on the substrate [ Abstract, ‘microfluidic channel structure on a substrate’] and co-planar [Annotated Fig. 12A, ‘as structurally arranged’] with the first Please see MPEP 2114(II) for further details.
a channel [Annotated Fig. 12A, ‘as structurally arranged’, ref. 242 C-D]  disposed between first and second fluid processing chips [ Annotated Fig. 12A, ‘as structurally arranged’, ref. 242 C-D], the tapered channel [ Annotated Fig. 12A, ‘as structurally arranged’, ref. 242 C-D] transporting the at least the portion of the micro-volume of fluid from the first fluid processing chip to the second fluid processing chip via a directional net driving capillary force imbalanced within the tapered channel; and
This limitation “transporting the at least …” is interpreted as a method of intended use given patentable weight to the extent of effecting the channel 242C-D to conduct fluid flow and to carry out the claimed function, [Para 0098].Please see MPEP 2114(II) for further details.
a fluid actuator [Annotated Fig. 12A, ‘as structurally arranged’, refs, 244 A-B], disposed proximate [Annotated Fig. 12A, ‘as structurally arranged’], to the channel [Annotated Fig. 12A, ‘as structurally arranged’, ref. 242 C-D] to control movement of the at least the portion of the micro-volume of fluid within the tapered channel from the first fluid processing chip to the second fluid processing chip. This limitation “to control movement of …” is interpreted as a method of intended use given patentable weight to the extent of effecting the activation of first fluid actuator 244C to pulls fluid from reservoir 214 [Para 0098]. Please see MPEP 2114(II) for further details.

However, Sells teaches a channel having a tapered shape in another location of the device [Annotated Fig. 12A, ‘as structurally arranged’] 
One having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the microfluidic device and could seek the benefits associated with disposition of another channel having a tapered shape in to the position of channel (ref. 242 C-D]. Please see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.


    PNG
    media_image1.png
    884
    1320
    media_image1.png
    Greyscale

Annotated Fig. 12A, Sells

Please see MPEP 2114(II) for further details.
Sells does not teach “tapered shape” of the channel”
However, Sells teaches a channel having a tapered shape in another location of the device [Annotated Fig. 12A, ‘as structurally arranged’]. 
One having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the microfluidic device and could seek the benefits associated with disposition of another channel having a tapered shape in to the position of channel (ref. 242 C-D]. Please see In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.

Regarding Claim 3, Sells teaches a device of claim 1, wherein the fluid actuator [Para 0091, 0093] includes a resistor [Para 0061, 0091, ‘thermal resistor’]. This limitation “that heats, in response…” is interpreted as a method of intended use given patentable weight to the extent of effecting the actuator 82 comprises a resistive element, such as a thermal resistor cause formation of a nucleating vapor bubble that Please see MPEP 2114(II) for further details.

Regarding Claim 4, Sells teaches a device of claim 1, further comprising a channel break [Annotated Fig. 12A, ‘as structurally arranged’] that separates [Annotated Fig. 12A, ‘as structurally arranged’] the channel [Annotated Fig. 12A, ‘as structurally arranged’] into first and second channel portions [Annotated Fig. 12A, ‘as structurally arranged’], the first channel portion [Annotated Fig. 12A, ‘as structurally arranged’] transporting the portion of the micro-volume of fluid from the first fluid processing chip to the channel break [Annotated Fig. 12A, ‘as structurally arranged’] and the second channel portion [Annotated Fig. 12A, ‘as structurally arranged’] transporting the portion of the microvolume of fluid from the channel break to the second fluid processing chip [Annotated Fig. 12A, ‘as structurally arranged’]. This limitation “transporting the portion of the microvolume of fluid from” is interpreted as a method of intended use given patentable weight to the extent of the enabling channel (242C-D) for fluidic flow. Please see MPEP 2114(II) for further details.

Sells does not teach “tapered shape” of the channel”
However, Sells teaches a channel having a tapered shape in another location of the device [Annotated Fig. 12A, ‘as structurally arranged’]. 
One having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the microfluidic Please see In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.

Regarding Claim 5, Sells teaches a device of claim 1, further comprising a fluid interface port [Annotated Fig. 3, ‘as structurally arranged’; Para 0051] disposed through the substrate [ Abstract, ‘channel structure on a substrate’] and including a path [Annotated Fig. 3, ‘as structurally arranged’; Para 0051] to transport a volume of fluid from a fluid store [Annotated Fig. 3, ‘as structurally arranged’; ref. 64]  disposed proximate [Annotated Fig. 12A, ‘as structurally arranged’ to a back of the device [Annotated Fig. 3, ‘as structurally arranged’] to a third tapered channel [Annotated Fig. 3, ‘as structurally arranged’, ref. 242E]. The claimed “to transport a volume…” is interpreted as a method of intended use given patentable weight to the extent of effecting the microfluidic device 20 to enable fluid communication with the fluid reservoir [Para 0051]. Please see MPEP 2114(II) for further details.
Sells does not teach “tapered shape” of the channel”
However, Sells teaches a channel having a tapered shape in another location of the device [Annotated Fig. 12A, ‘as structurally arranged’]. 
One having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the microfluidic device and could seek the benefits associated with disposition of another channel Please see In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.


    PNG
    media_image2.png
    613
    1147
    media_image2.png
    Greyscale

Annotated Fig. 3, Sells
Regarding Claim 6, Sells teaches a device of claim 1, further comprising an input/output board connector [Para 0069, 0077-0081; Para 0072, Claim 11 ‘I/O module’; Fig. 7, ref 102; Fig. 5, ref. 89] to connect the device [See rejection of Claim 1(Supra)] to a computer system [Para 0069, 0077-0081; Fig. 8, , ref. 110 , ‘CPU’]  that controls an actuation voltage being applied to the fluid actuator [Para 0091, 0093] and reads process results [Para 0072, ‘to communicate power, data…’]. from the first and second processing chips [See rejection of Claim 1(Supra)]. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the second actuator to be activated at a substantially lower intensity (e.g. lower power, longer pulse width) than the intensity at which first fluid actuator 32 operates to maintain a general Please see MPEP 2114(II) for further details. 

Regarding Claim 7, Sells teaches a device of claim 1, further comprising a fluid reservoir, disposed on the device [See rejection of Claim 1(Supra); Fig. 3, ‘fluid reservoir’, ref. 64; Para 551], to store a volume of fluid that is pulled into the tapered channel [Annotated Fig. 12A, ‘as structurally arranged’, ref. 242 C-D] . The limitation “to store a volume…” is interpreted as a method of intended use given patentable weight to the extent of effecting the reservoir 64 to receive fluid sample before the fluid flows into channels of the microfluidic device 20 [ Para 0051]. Please see MPEP 2114(II) for further details.
Sells does not teach “tapered shape” of the channel”
However, Sells teaches a channel having a tapered shape in another location of the device [Annotated Fig. 12A, ‘as structurally arranged’]. 
One having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the microfluidic device and could seek the benefits associated with disposition of another channel having a tapered shape in to the position of channel (ref. 242 C-D]. Please see In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.

Please see MPEP 2114(II) for further details.

Regarding Claim 9, Sells teaches a device of claim 8, wherein the chamber [Para 0098, Fig. 12A ref. 214] includes a pillar structure or a porous structure [Para 0088, Fig. 11, ref. 212, ‘mesh filter is provided in the fluid reservoir 214 for’]; This limitation “to pull the at least the portion of the …”is interpreted as a method of intended use given patentable weight to the extent of effecting the mesh filter for filtering particles in the applied fluid sample [Para 0088]. Please see MPEP 2114(II) for further details.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rothacher [US20120298233A1]: teaches a microfluidic component for manipulating a fluid includes a first substrate, a second substrate, and a third substrate that is configured from a resilient material and arranged between the first substrate and the second substrate.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797